 B. J. & R. MACHINE CO.B. J. & R. Machine & Gear Company and Interna-tional Union, United Automobile, Aerospaceand Agricultural Implement Workers of Amer-ica (UAW). Cases 7-CA-18382(1) and 7-CA-1864330 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 3 September 1982 Administrative Law JudgeWilliam A. Pope II issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions as modified.The Respondent operates two plants at which itmanufactures equipment for the aircraft and aero-space industries. As of October 1980,2 one of theplants was unionized, the second was not. In earlyOctober, the Union advised the Respondent that anorganizing campaign had commenced at the secondplant and that employees Miller, Dontje, Redmon,and Baker were on the organizing committee. TheUnion lost the election held in November and filedobjections. Subsequently, a second election washeld in September 1981. The Union won and wascertified.The acts alleged as unfair labor practices in thisproceeding occurred in October, November, andDecember. The judge found that the Respondenthad violated Section 8(aXl) by various statementsmade to employee Miller by Plant SuperintendentBachan in separate incidents in October and No-vember, and that the Respondnt had violated Sec-tion 8(aX3) by its layoff of Miller, Dontje, andRedmon in November and December. While weaffirm the judge's finding that the Respondentthrough Bachan violated Section 8(aX1) in Novem-ber, we reverse his finding that the Respondentlikewise violated Section 8(aX1) in October. None-theless, we affirm his finding that the Respondent'sNovember-December layoff of the three employeesviolated the Act.I In sec. II, par. 2, of his decision, the judge stated that employeesMiller and Redmon were laid off on 22 November 1981, 10 days after theUAW lost the election held on 12 November 1981. The record revealsthat each of these events occurred in 1980 rather 1981.2 Hereafter all dates referred to are 1980 unless stated otherwise.The judge concluded that the Respondent,through Bachan, violated Section 8(a)(l) in Octo-ber by interrogating employee Miller about his rea-sons for supporting the Union; by suggesting thatMiller form an in-house committee to represent em-ployees; by threatening the loss of life insurancebenefits if the Union got in; and by threateningplant closure if the Union got in, and a strikeensued. This conclusion was based on the judge'screditing of Miller over Bachan concerning a con-versation between the two in Bachan's office inOctober 1980.3In discrediting Bachan's version of this conversa-tion, the judge first found that Bachan's credibilityhinged, in major part, on the "collective attitude"of the Respondent's management towards the "in-trusion" of a union into its plant. He reasoned that,if management were truly neutral about unioniza-tion, Bachan would have had little reason to makethe remarks attributed to him by Miller. Converse-ly, if management were opposed to a union, thenBachan would have had a motive for attempting todissuade Miller from supporting the Union. Thejudge then concluded that the Respondent's presi-dent, Jakobi, had an "anti-union tilt," relying solelyfor that finding on Jakobi's testimony that he felthe could point out to employees the relative advan-tages and disadvantages of a union. The judgenoted that Jakobi had instructed Bachan to adviseemployees of the Respondent's benefits and he con-cluded that Jakobi had authorized the Respondent'smanagers to speak against the need for a union. Hethen theorized that the real reason that Bachan hadsummoned Miller to his office was to dissuade himfrom supporting the Union and not, as Bachan hadtestified, to caution Miller about discussing unionbusiness when he was supposed to be working.Finding that this demonstrated Bachan's "lack ofcandor" about the purpose of the meeting, thejudge found Bachan's testimony to be "less credita-ble" than Miller's and, as noted, he found the viola-tions based on Miller's testimony. We concludethat the basis for this credibility resolution wasfaulty.Member Zimmerman agrees with these findings and conclusions ofthe judge and would affirm them. He dissents from his colleagues' rever-sal of the 8(aXl) findings of the judge and the credibility findings onwhich those findings were based. See his dissent in Herbert F. Darling,Inc., 267 NLRB 476 (1983). Member Zimmerman notes that demeanorwas a factor in the judge's credibility resolution and that Bachan's testi-mony corroborated portions of the testimony of Miller regarding the Oc-tober meeting. He also notes that about a month later Bachan unlawfullythreatened Miller with discipline because of his protected concerted ac-tivity, and that on 22 November 1980 the Respondent unlawfully termi-nated Miller. In the context of these other unfair labor practices directedagainst Miller, Member Zimmerman believes there is ample support forthe judge to resolve credibility against Bachan on, inter alis, "the collec-tive attitude of Respondent's management ... towards the intrusion of aunion into employer-employee relations within the Respondent's plants."270 NLRB No. 47267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is well established that the Board will notoverrule an administrative law judge's credibilityresolutions which are based on his observation ofdemeanor unless a clear preponderance of all of therelevant evidence convinces us that they are incor-rect.4However, when an administrative law judgebases his credibility resolutions on factors otherthan his observations of the witnesses' demeanor,we may independently evaluate the witneses' credi-bility.5In the instant case, the credibility resolutionas to the incident involving Miller and Bachanclearly was based on factors other than the judge'sobservations of demeanor.6It was, instead, pre-mised on his conclusion that Bachan's credibilityrested on management's "collective attitude"toward unionization which he found to have an"anti-union tilt" as allegedly demonstrated by thetestimony of President Jakobi.We reject the judge's basis for concluding thatmanagement had an "anti-union tilt," i.e., Jakobi'sbelief that he could advise his employees as to therelative merits of a union. Indeed, an employer hasevery right to deliver its message concerning itsviews about unions so long as it accomplishes thisend in a noncoercive way. Thus, whatever Jakobi'sbeliefs about unionization, they do not, withoutmore, aid in determining whether Bachan violatedthe Act as alleged. While Jakobi instructed Bachanto advise employees of the Respondent's benefits,this, without more, is insufficient to sustain thejudge's conclusion that Bachan would engage inand in fact did engage in the unlawful discussionalleged in the complaint. Accordingly, we find thatit was error for the judge to have inferred, withoutsupporting evidence, a connection between the per-ceived "collective attitude" of management andwhat Bachan actually said. Moreover, while thejudge asserted that Bachan had "concealed" thereal purpose of the meeting, i.e., to discuss theUnion, we note that Bachan admitted mentioningto Miller several features of the contract that theRespondent had at its unionized facility. Underthese circumstances, we find insufficient evidenceto establish that Bachan concealed the purpose ofthe meeting.In sum, we are unable to accept the reasoning onwhich the judge based his decision to credit Millerover Bachan and we shall, therefore, independentlyanalyze the record. Initially, we note that the Gen-eral Counsel has the burden of establishing allega-4 Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 P.2d 362(3d Cir. 1951). El Rancho Market, 235 NLRB 468 (1978), enfd. 104LRRM 2612 (9th Cir. 1979).a Colon Equipment, 257 NLRB 78 (1981).' Contrary to our dissenting colleague's contention, a close reading ofthe judge's decision clearly shows that demeanor was not a factor in thejudge's analysis of this particular incident.tions by a preponderance of the evidence. 7 We findthat he has failed to do so with respect to the alle-gations of 8(aX1) violations occurring during Ba-chan's mid-October conversation with Miller. Inthis regard, we have determined that there is nobasis in the record from which we could concludethat either Miller or Bachan is more credible as tothe substance of the statements made during theirOctober meeting. We note that the judge made nocredibility resolutions in reaching his conclusion,with which we agree, that during a second conver-sation in mid-November the Respondent, throughBachan, violated Section 8(a)(1) by threatening toterminate Miller. Moreover, while we agree thatthe Respondent later laid off Miller for discrimina-tory reasons, we cannot attribute the animus evi-dent in this action to Bachan so as to conclude thathe likely made the unlawful statements attributedto him during the October incident. Thus, we notethat it was the Respondent's manager of manufac-turing, Mains, and not Bachan, who selected theemployees to be laid off. And, while the Respond-ent's president, Jakobi, may have indicated an"anti-union tilt" by virtue of his testimony regard-ing the layoffs, we cannot on that basis alone findthat Bachan made the illegal statements as ascribedto him in October. Accordingly, we shall dismissthese allegations on the grounds of failure of proof.Despite our unwillingness to accept the judge'sconclusion with respect to the 8(a)(1) allegationsoutlined above, we agree with his finding that theRespondent violated Section 8(a)(1) and (3) bylaying off employees Miller, Redmon, and Dontjebecause of their union activities.8Employees Miller, Redmon, and Dontje, knownunion activists and members of the Union's in-plantorganizing committee, were laid off shortly afterthe Union lost the first election and while its objec-tions to the elections were pending. The Respond-ent contended that these three employees were laidoff as part of a larger economically motivatedlayoff caused by a decline in orders. The Respond-ent said that it lost a major customer which provid-ed almost 50 percent of its business in early 1980.The Respondent did lay off some 16 employeesduring October, November, and December; how-ever, it also hired 13 new employees during thisperiod. The Respondent's president, Jakobi, initial-ly contended during the investigation of the unfairlabor practice charge that the alleged discrimina-tees were laid off because they were lowest in se-niority within their specific departments. Subse-Delta Metals, 236 NLRB 1665 (1978).' Miller and Redmon were laid off on 22 November; Dontje was laidoff on 5 December.268 B. J. & R. MACHINE CO.quently, Jakobi and the Respondent's manager ofmanufacturing, Mains, asserted that the Respondentconsidered additional factors, such as performanceand attitude, in deciding which employees wouldbe laid off. At the hearing, the Respondent at-tempted to establish that Miller, Redmon, andDontje had performance and/or attendance prob-lems.The judge concluded that the Respondent laidoff these three employees because of their unionactivities. He found that economic considerationshad little, if anything, to do with the layoffs, andhe discredited the Respondent's atempt to establishthat the three were terminated for cause. He notedthat the Respondent did not cite cause as a reasonfor the terminations at the time of the layoffs orduring the investigation of the unfair labor practicecharge, but raised it for the first time at the hear-ing.In affirming the judge we note that the layoffs ofthe three known union activists occurred shortlyafter the Union lost the election and were pursuantto a layoff policy based in large part on subjectivecriteria. These factors, coupled with the Respond-ent's inconsistent explanations for selecting the al-leged discriminatees for layoff, raise an inferencethat the Respondent laid them off to retaliate fortheir union activities and to thwart any renewed at-tempt to organize for the Union. The Respondent'sproffered economic defense was insufficient torebut this inference. We particularly note the in-consistency in the Respondent's hiring of new em-ployees at a time when it claimed that decliningorders mandated that employees be laid off. In theabsence of some reasonable explanation as to thisinconsistency, which the Respondent did not offer,we find the Respondent's defense unconvincing.Moreover, we note that while the Respondentclaims to have lost a customer which supplied 50percent of its business, the sales figures it submitteddo not reflect a 50-percent drop in business. Ac-cordingly, based on the foregoing, we find that theRespondent laid off Miller, Redmon, and Dontjebecause of their union activities and thereby violat-ed Section 8(a)(1) and (3) of the Act.ORDERThe National Labor Relations Board herebyorders that the Respondent, B. J. & R. Machine &Gear Company, Madison Heights, Michigan, its of-ficers, agents, successors, and assigns, shall1. Cease and desist from(a) Threatening employees with termination ofemployment because of their exercise of rightsunder Section 7 of the Act.(b) Laying off or otherwise discriminatingagainst any employee for supporting the Interna-tional Union, United Automobile, Aerospace andAgricultural Workers of America (UAW), or anyother union.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Offer David M. Miller, Janet M. Redmon,and Alan J. Dontje immediate and full reinstate-ment to their former positions or, if those positionsno longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or otherrights and privileges, and make them whole fortheir loss of earnings, with interest, in the mannerset forth in the section of the judge's decision enti-tled the "Remedy."(b) Expunge from its files any reference to theterminations of David M. Miller, Janet M.Redmon, and Alan J. Dontje, and notify each inwriting that this has been done and that evidenceof the unlawful terminations will not be used as abasis for future personnel action against them.(c) Post at its plant in Madison Heights, Michi-gan, copies of the attached notice marked "Appen-dix."9Copies of the notice, on forms provided bythe Regional Director for Region 7, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(d) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.9 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."269 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT threaten employees with termina-tion of employment because of their exercise oftheir rights under Section 7 of the Act.WE WILL NOT lay off or in any other mannerdiscriminate against employees because of theirunion activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer reinstatement, if not already pro-vided, to David M. Miller, Janet M. Redmon, andAlan J. Dontje, to their former jobs or, if such po-sitions no longer exist, to substantially equivalentpositions, without prejudice to their seniority orother rights and privileges, and WE WILL makethem whole for any loss of pay they may have suf-fered by reason of our discrimination against themwith interest.WE WILL expunge from our files any referencesto the terminations of David M. Miller, Janet M.Redmon, and Alan J. Dontje and WE WILL notifyeach that this has been done and that evidence ofthe unlawful termination will not be used as a basisfor further personnel actions against them.B. J. & R. MACHINE & GEAR COM-PANYDECISIONWILLIAM A. POPE II, Administrative Law Judge. Aconsolidated complaint, dated January 29, 1981, issuedby the Regional Director for Region 7, alleges that theRespondent, B. J. & R. Machine & Gear Company (B. J.& R. or the Respondent), engaged in unfair labor prac-tices, in violation of Section 8(a)(1) and (3) of the Na-tional Labor Relations Act, by threatening plant closureif a union orgar$ing campaign was successful and theemployees thereafter engaged in an economic strike; co-ercively interrogating employees concerning union affili-ation; telling an employee that life insurance benefitswould be reduced if the Union was successful in its orga-nizing campaign; encouraging employees to select an em-ployee committee in an effort to undermine support forthe Union; threatening an employee with being "black-balled" because of union activities; and laying off its em-ployees Janet M. Redmon, David M. Miller, and Alan J.Dontje because they had assisted and supported theUnion. Trial was held before me on October 19 and 20,1982, in Detroit, Michigan.I. ISSUESThe issues in this case are:1(1) Did the Respondent commit unfair labor practices,in violation of Section 8(a)(1) of the Act, by(a) Threatening an employee with plant closure if theCharging Union was successful in its organizational cam-paign and the employees thereafter engaged in an eco-nomic strike in support of their collective-bargaining de-mands.(b) Coercively interrogating an employee concerninghis membership, support for, and activities on behalf ofthe Charging Union.(c) Telling an employee that employees would receivesmaller life insurance benefits if the Charging Union wassuccessful in its organizational campaign.(d) Informing employees that they could select an em-ployee committee to meet with it concerning terms andconditions of employment in an attempt to underminetheir support for the Charging Union.(e) Threatening employees with being laid off and"blackballed" by the Respondent because of their activi-ties on behalf of the Charging Union?(2) Did the Respondent commit an unfair labor prac-tice, in violation of Section 8(aXl) and (3) of the Act, bylaying off its employees David M. Miller, Janet M.Redmon, and Alan J. Dontje, because they had support-ed and assisted the Charging Union and engaged in con-certed activities for mutual aid and protection?The General Counsel argues that the testimony of itswitnesses, who are more creditable than those of the Re-spondent, shows that the Respondent engaged in a pat-tern of unlawful statements, threats, predictions, and in-terrogation in order to intimidate and coerce its employ-ees into not supporting an organizing campaign by theUAW in October and November 1980, all of whichclearly demonstrated the Respondent's union animus. Inthe context of the Respondent's union animus, the Gen-eral Counsel submits, the timing of the termination of theemployment of three of four of the known union orga-nizers shortly after the UAW was unsuccessful in thefirst election, together with inconsistent explanations forits actions, proves that the Respondent laid off Davidt The Respondent stipulated that it has at all times material hereinbeen an employer engaged in commerce within the meaning of Sec. 2(2),(6), and (7) of the Act.270 B. J. & R. MACHINE CO.Miller, Janet Redmon, and Alan Dontje because of theirunion activities.The Respondent argues that it was not antagonistictoward the UAW, and that it is inherently implausiblethat an employer of its size would go to the extreme of"forcing 42 persons out of its employ from September 1,1980, to December 5, 1980, in order to discriminateagainst three union activists of low seniority and varyingskills, who were unavailable for other shifts or once laidoff, did not call back, or return to offer themselves foremployment." Citing a business downturn, the Respond-ent asserts that it was forced to lay off employees in Oc-tober and November 1980, when reductions in its workforce resulting from voluntary terminations and dis-charges were insufficient to reduce its payroll to May1980 levels. Denying the General Counsel's claim thatthe "layoffs of the alleged discriminatees were pretex-tual," the Respondent contends that Miller, Redmon, andDontje were merely three of a number of employeeswhom it laid off for economic reasons, and that it choseto lay them off because they were junior in seniority,lacking in experience, and were unqualified for otherjobs. Arguing first that there were no improper state-ments made to its employees, as alleged in the complaint,the Respondent goes on to conclude that, even if therewere one conversation violating Section 8(aX1) involvingonly one union organizer, it was too isolated and remoteto require a remedy. I disagree.II. BACKGROUNDThe Respondent, which operates two plants in the De-troit area, is engaged in the manufacture of gears, gearboxes, and assemblies, primarily for the aircraft and aero-space industries. Construction of its second plant, a24,000-square-foot facility, was completed in the latterpart of 1980. Bachan Aerospace, an affiliated company,'is engaged in the manufacture of aircraft parts and com-ponents. It operates a plant in the Detroit area locatednear the Respondent's plants, and a plant located inWindsor, Canada. Bachan Aerospace is a union employ-er, whose employees are represented by the UAW, theCharging Union in this case.At the beginning of the trial, the parties stipulated asfollows:That a petition in case number 7-RC-16096 wasfiled by the UAW on October 7, 1980, to representRespondent's production and maintenance employ-ees. Then an election was held on November 12,1980; that the UAW filed objections to that electionon November 18, 1980; that a hearing was held onDecember 16, 1980, pursuant to a notice of hearingissued December 4, 1980; and that that hearing re-sulted in the conducting of a second election onSeptember 2nd, 1981; and that the UAW was there-after certified as representative of Respondent's pro-duction and maintenance employees on September11, 1981.' The two companies apparently have common stockholders andcommon management. Phillip Jakobi serves as president and chairman ofboth companies.It was also stipulated that on October 7, 1980, the UAWnotified the Respondent by letter that four of Respond-ent's employees, "Dave Miller, Alan Dontje, JanRedman [sic], and Jim Baker," were members of theUAW organizing committee.On November 22, 1981, some 10 days after the UAWlost the election held on November 12, 1981, David M.Miller and Janet M. Redmon, who were both employedin the Respondent's inspection department, were laidoff.sOn December 5, 1980, Alan J. Dontje, who wasemployed in the Respondent's grinding department, alsowas laid off.4Following the layoff, the three alleged dis-criminatees neither actively sought nor were they offeredreinstatement by the Respondent.111. FINDINGS AND CONCLUSIONSA. ThreatsThe first issue in this case involves a series of state-ments allegedly made by Douglas Bachan, then superin-tendent of Respondent's Plant 2, to David M. Miller, oneof the four union organizers identified in the UAW'sletter of October 7, 1980, to the Respondent. Two ques-tions must be answered to resolve this issue: First, didBachan make the statements attributed to him; andsecond, even if he did, did the statements, or any one ormore of them, violate the Act because they were threat-ening and intended to create an atmosphere of intimida-tion and coercion. On consideration of the testimony anddemeanor of the witnesses, and the entire record, I findand conclude that both questions must be answered inthe affirmative.According to the testimony of David M. Miller, whowas employed by the Respondent in Plant 2 from mid-August until late November 1980, as a first piece inspec-tor, he was called to the office of Plant SuperintendentDouglas Bachan on two occasions, once in mid-Octoberand again in mid-November 1980, where he had conver-sations with Bachan related to the union organizingdrive. On the first occasion, which took place before theunion election, Bachan showed him a copy of theBachan Aerospace union contract and asked him to readit, stating that he did not think it was a good idea tobring the Union into the plant. According to Miller,Bachan pointed out that both wages and life insurancebenefits were lower under the Bachan Aerospace unioncontract, and said that if the Union were successful theRespondent's employees would lose life insurance bene-fits. Miller testified that Bachan also made the statementthat, if the Union got in and there was a strike, he wouldclose the plant and send the work to Canada. Miller saidthat Bachan asked him why he was on the organizingcommittee and, in response to Miller's answer that it wasbecause of job security, stated that Miller's chances ofbeing laid off were "about a million to one." Finally, ac-cording to Miller's testimony, Bachan suggested thatMiller try to interest his fellow employees in organizings David M. Miller was hired by the Respondent on August IS, 1980.Janet M. Redmon was hired on June 9, 1980.Alan J. Dontje was hired on April 21, 1980.271 DECISIONS OF NATIONAL LABOR RELATIONS BOARDan in-plant committee which would negotiate problemswith management, rather than bring in the Union.On the second occasion, which occurred several daysafter the unsuccessful union election on November 12,1980, Miller testified, Bachan said, "I'm getting sick andtired of hearing that I'm gonna be sued by the NationalLabor Relations Board." Bachan allegedly went on tosay that he would fire anyone found discussing unionbusiness during working hours, and asked Miller, "[Hlowwould you like to hear a rumor to the effect that you'regonna get laid off, and I'll blackball you no matter whatexpense, that you'll never get a job again?" According toMiller, he made no response because his "job was on theline. "Douglas Bachan, a stockholder in both the Respondentand Bachan Aerospace,6 was the superintendent of Re-spondent's Plant 2 between September and December1980. According to his testimony, sometime during thesecond week of October, after seeing a copy of the letterfrom the UAW listing the employees who were membersof the UAW organizing committee, he called Miller tohis office. Because Miller's name was on the list of unionorganizers, Bachan said, he wanted to make it clear tohim that he should not talk about union matters when hewas supposed to be working. Bachan acknowledged thathe informed Miller of several of the features of theBachan Aerospace union contract, but he denied threat-ening Miller with plant closure or suggesting the forma-tion of an in-plant committee." Bachan acknowledged,however, that on other occasions, in the course of dis-cussions with one or more employees concerning em-ployee communications with management, he had saidthat the employees could form an in-plant committee orgo ahead and organize the Union.According to Bachan, he was not interested in theviews of the Respondent's employees on the union ques-tion. As he had with other employees, he only wanted tomake sure that Miller understood the benefit packageprovided by the Respondent. When Miller volunteeredthat his reason for supporting the union was job security,Bachan replied that he did not believe that Miller neededto worry about job security at that time. Bachan testifiedthat he also told Miller that a rumor he had heard, to theeffect that the Union would get Respondent's employeesa big pay increase, did not make sense in view of the factthat Bachan Aerospace, which was unionized, had alower wage scale than the Respondent. Referring to theRespondent's life insurance program, Bachan said he toldMiller that it was higher than that of Bachan Aerospace,and that he believed that the amount was going to beraised soon. In the course of the conversation, Bachansaid, he showed Miller several daily shipping sheets, andtold Miller that, as an inspector, his cooperation wouldhelp cure quality problems which the plant was experi-' Douglas Bachan's father was the founder of Bachan Aerospace and apartner in and former chairman of the board of B. J. & R. Machine &Gear Company.' Bachan testified that he was told by Phillip Jakobi, the Respondent'spresident and chairman, that management was within its rights to makesure that the Respondent's employees understood the benefits which theyalready had. Jakobi's instructions were to say nothing false about the Re-spondent's benefits.encing, and that in that way he could play a part in theplant meeting production requirements and keeping ev-erybody employed.After the union election on November 12, 1980,Bachan testified, he called Miller to his office for disci-plinary reasons.7According to information whichBachan said he had received from Mike Brzoska, Miller'simmediate supervisor, Miller was responsible for circulat-ing a rumor that the National Labor Relations Board andthe UAW were suing him and that "they were gonna fixmy whatever."" When confronted with the rumor,Miller admitted having made such a statement toBrzoska, but only for the purpose of upsetting Brzoska,whom Miller referred to as an eavesdropper. Accordingto Bachan, he told Miller he should fire him, and he ad-monished Miller not to say anything like that again or hewould be fired. Apparently as an object lesson, accord-ing to Bachan, he asked Miller how he would like it if heheard rumors that Bachan was out to get him. Bachandid not acknowledge threatening to fire anyone discuss-ing union business during working hours, or using theword "blackball." Bachan repeated several times duringhis testimony that he had no complaints concerning Mil-ler's overall job performance.There are clearly many similarities to be found in thetestimony of Bachan and Miller concerning the twomeetings in Bachan's office. It is undisputed, for exam-ple, that during the first meeting, Bachan told Miller notto worry about being laid off, and he compared the wagescale and insurance benefits of the Respondent andBachan Aerospace, indicating that the Respondent's ben-efits were superior.gAnd, during the second meeting,Bachan admitted, he asked Miller how he would like it ifhe heard a rumor that Bachan was out to get him. Thedifference is whether Bachan's statements, in context,were threatening, coercive, and intimidating, and wheth-er Bachan interrogated Miller and threatened him withbeing blackballed or laid off because of his support forthe Union, threatened the Respondent's employees withpossible plant closure and loss of insurance benefits if theUnion won the election, and suggested that Miller forman in-house employee committee to negotiate with man-agement.The issue here is one of credibility, that is, whose testi-mony should be believed, that of David Miller or that ofDouglas Bachan? Bachan's credibility as a witness hingesin major part upon the collective attitude of the Re-spondent's management, of which he was member,toward the intrusion of a union into employer-employeerelations within the Respondent's plants. If, as professedI When questioned about the seeming inconsistency in his affidavit ofJanuary 9, 1981, in which Bachan said he had had only one conversationwith Miller, Bachan explained that he did not consider the rumor inci-dent to have been a conversation but, rather, an occasion when he talkedto Miller as "boss to an employee."^ Michael Brzoska, inspection leader, confirmed that Miller had toldhim about a suit against Bachan by the NLRB and the UAW. Brzoskaalso testified that on a later occasion Miller said "that he like to 'rile' meup, he liked to get me going." David Miller, on the other hand, testifiedthat he did not recall telling Brzoska that he like to "rile" him.0 From the record it appears that the Respondent may have had higherwage scales and higher life insurance benefits than Bachan Aerospace, insome instances.272 B. J. & R. MACHINE CO.by Bachan, Phillip Jakobi, the Respondent's presidentand chairman of the board, and Lawrence Mains, thenthe Respondent's superintendent of manufacturing, man-agement was truly neutral, there would have been littlereason for Bachan to have made the disputed remarks at-tributed to him by Miller. Conversely, if managementopposed the idea of a union representing the Respond-ent's employees, Bachan would have had a motive for at-tempting to dissuade Miller from supporting the unionorganizing campaign.The evidence in this case clearly points to the conclu-sion that the Respondent's management was not neutraland did not follow a policy of noninterference with re-spect to the union organizing campaign. That the Re-spondent was basically opposed to the union is implicitin the testimony of B. J. & R. President Phillip Jakobi,who testified that while it was his policy not to interferewith his employees' desire for a union, he felt that hecould point out advantages and disadvantages. Thatwould not necessarily violate the Act, of course, butpointing out advantages and disadvantages is incompati-ble with a policy of noninterference, such as Jakobi alsoclaimed to follow, since the very act of framing and ex-pressing his perception of advantages and disadvantages,which are inherently subjective, would constitute at leasta subtle effort to shape the listener's views. That Presi-dent Jakobi considered the disadvantages of a union tooutweigh the advantages, reflecting an antiunion tilt, isapparent from the instructions which Bachan acknowl-edged having received from him, which were to makesure the employees understood the benefits which theRespondent already provided, without saying anythingthat was false. Thus, even if no more specific instructionswere given by President Jakobi to his subordinates, in-cluding Douglas Bachan, it is clear that the Respondent'smanagers were authorized by the company president tospeak out against the need for a union.In that context, it is clear that Bachan's principal pur-pose in calling Miller to his office soon after he receiveda copy of the Union's letter to President Jakobi listingthe employees who were on the union organizing com-mittee, which, of course, included Miller, was to attemptto dissuade Miller from supporting the Union. Bachan'sstated purpose, that of cautioning Miller not to discussunion business when he was supposed to be working,was nothing more than a pretext, the more obviously sobecause Bachan apparently did not find it necessary tocall any of the other three organizers to his office forsimilar cautionary instructions."l Even more revealing ofhis real purpose, after cautioning Miller in a perfunctorymanner, Bachan required Miller, who was on companytime and somewhat in the position of a captive audience,to listen to what amounted to an unsolicited lecture onBachan's views concerning the benefits enjoyed by theRespondent's employees and the absence of a need for aunion.'o Even if the instructions given by Bachan to Miller were not unlaw-ful, the manner in which they were given, by singling out one union sup-porter to receive such instructions, amounts to discriminatory treatmentwhich violates Sec. 8(sXl). Carolina Steel Corp., 225 NLRB 20 (1976).Because of Bachan's lack of candor concerning thereal purpose for which he called Miller to his officebefore the union election, I conclude that his testimonyconcerning what was said during that meeting is lesscreditable than that of David Miller. That being so, Ifind that on the occasion of his meeting with Millerbefore the union election, Bachan exceeded the admoni-tion given to him by President Jakobi to limit his re-marks to factually accurate statements about the Compa-ny's benefits, and made the statements attributed to himby Miller. Specifically, I credit Miller's testimony andfind that, on that occasion, Bachan made statements tothe effect that, if the Union got in, the employees wouldlose life insurance benefits, and that, if there were astrike, he would close the plant and send the work toCanada. Further, I find that Bachan used the occasion tointerrogate Miller concerning his reasons for supportingthe Union, and suggested that Miller take the lead informing an in-house committee to represent the employ-ees in negotiations with management.Having found that Bachan made the statements allegedin the complaint and described above, the remainingquestion is whether or not they constituted unfair laborpractices within the meaning of Section 8(aX)(l) of theAct. I find that they did.Although the allegedly unlawful statements were madeto one employee during a single meeting with the plantsuperintendent, I find that they were not an insolated orinsignificant incident, that might arguably require noremedy. Even in the absence of evidence of record indi-cating that there were similar incidents involving otheremployees, I find that Bachan's remarks, made in his ca-pacity as a high-level management official, which weredirected to one of the four employee union organizers,constituted a coercive attempt by the Respondent tointerfere with its employees' rights, as guaranteed bySection 7 of the Act, to engage in self-organizational ac-tivities.Bachan's interrogation of Miller concerning the latter'sreasons for supporting the union organizational driveplaced Miller in the position of having to justify his ac-tions to his Employer, which clearly tended to have anintimidating and inhibiting effect on Miller's free excer-cise of his Section 7 rights, in violation of Section 8(aXl)of the Act. Florida Steel Corp., 215 NLRB 97 (1974);Crown Zellerbach Corp., 225 NLRB 911 (1976). Similarlyviolative of Section 8(aXl) were Bachan's statements thatthe employees would lose life insurance under a unioncontract, and that he would close the plant and send thework to Canada if there were a strike. The intimidatingand coercive effect of such statements which clearlythreatened more onerous working conditions and loss ofjobs in the event of union organization is obvious. AlsideSupply Co., 219 NLRB 447 (1975); Sportspal, Inc., 214NLRB 917 (1974); Adams Automation Co., 218 NLRB1255 (1975). Also obvious is the restraining effect of anemployer's suggestion, as that made by Bachan to Miller,that its employees bypass a union and form an in-houseworkers' committee to negotiate with management.Womac Industries, 238 NLRB 43 (1978).--273 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurther violative of the Act were the statements madeby Bachan to Miller during the postelection meeting ini-tiated by Bachan and held in his office several days afterthe November 12, 1980 election. In substance, on thatoccasion Bachan warned Miller not to continue sayingthat Bachan was being sued by the National Labor Rela-tions Board and the Union, and he asked Miller how thelatter would like it if he heard that Bachan was out toget him. While Bachan and Miller are not in accord as toeverything that was said,lthey agreed on the substanceand I find it unnecessary to resolve any remaining ques-tions as to what was said because the outcome would notchange my finding that Bachan's statements threatenedMiller for engaging in a protected concerted activity. Itis incorrect to characterize Miller's statements, which hedid not deny, to his foreman, Michael Brzoska, concern-ing a suit against Bachan, as mere rumors. While it mightnot have been technically correct to say there was a suitpending against Bachan at that moment, an unfair laborcharge had been filed against the Respondent in Case 7-CA-18383(1) on October 14, 1980, and that is a sufficientbasis to support the conclusion of Miller, a layman, thatthe NLRB and the UAW were suing Bachan. Since thestatement clearly related to the efforts of the Respond-ent's employees to exercise their rights to organize, asguaranteed by Section 7 of the Act, it was a protectedconcerted activity. Bachan's attempt to silence Miller byintimidation, and his threat, whether actual or implied, todiscipline Miller if he repeated the statement, constitutedimproper interference with Miller's right to engage inprotected activities and therefore violated Section8(aXI).b. LayoffsThe remaining issue concerns the circumstances underwhich the Respondent terminated the employment ofDavid M. Miller, Janet M. Redmon, and Alan J. Dontje,three of the four employees named by the UAW mem-bers of the UAW organizing committee in the Respond-ent's plant.'2On consideration and demeanor of all ofthe witnesses, I find that the evidence shows that the Re-spondent terminated the employment of the three em-ployees in question in retaliation for their union senti-ments and union organizing activities. I do not credit,and therefore reject, the Respondent's claim that thethree employees were laid off in the ordinary course ofbusiness, and their membership in the UAW organizingcommittee and their union organizing activities were co-incidental and had no bearing on the decision to termi-nate their employment.11 Bachan, for example, did not admit to having made the remarks at-tributed to him by Miller to the effect that he ought to fire Miller, andwould do so if Miller continued to spread the so-called rumor, and thathe would fire anyone caught discussing union business during workinghours. Miller, on the other hand, did not admit to having said that hemade the statements in questions to upset his supervisor, Mike Brzoska.1" The Respondent also terminated the employment of the fourthnamed member of the UAW organizing committee, Jim Baker; however,the circumstances of the termination of his employment have not beenraised as an issue in this proceeding.The proximity in time of the layoffs'3to the UAW'sloss of the November 10, 1980 election and the filing ofobjections by the Union on November 18, 1980, raisesthe strong inference that the Respondent acted swiftly toterminate the employment of the employees identified asleaders of the recent unsuccessful union organizing cam-paign, and to undermine future effective leadership ofany subsequent renewed organizing activity. From man-agement's point of view there would be obvious benefitsflowing from the quick elimination of the employeeswho had disturbed the status quo by fomenting workerunrest, and a parallel desirable effect of discouragingother employees from overtly participating in any futureunion organizing campaigns by making an example ofthose who had been leaders of the recent unsuccessfulcampaign.Left unrebutted, the Respondent's prompt terminationof the employment of the three named union organizersfollowing the UAW's unsuccessful attempt to organizethe Respondent's employees is sufficiently strong circum-stantial evidence of violation of the three employees'rights under Section 7 of the Act to meet the GeneralCounsel's burden of proving the alleged violations ofSection 8(aX3) and (1) of the Act. The Respondent hasattempted to rebut the adverse inference, however, bytestimony from its president, Phillip Jakobi, and thenManager of Manufacturing Lawrence Mains, who main-tained that adverse economic conditions necessitated lay-offs in late 1980, and denied that Miller, Redmon, andDontje were laid off because of their union organizingactivities. I do not find Jakobi's testimony on these pointsto be creditable, however, because his explanation of theRespondent's layoff policies changed repeatedly as morefacts became known which were inconsistent with hisearlier explanations. Nor, in view of Jakobi's lack ofcandor, do I credit the denial by Lawrence Mains, hissubordinate, that union activity was a factor in the lay-offs of Miller, Redmon, and Dontje.Initially, Jakobi, by letter dated December 29, 1980,stated that the three employees in question were laid offbecause they were the lowest in seniority within theirspecific department. When it became apparent after pres-entation of the General Counsel's direct case that thestatement was not true, at least with respect to Redmonand Dontje,14 Jakobi testified for the Respondent ondirect examination that, when layoffs were necessary,employees were laid off as close as possible to seniorityI' David M. Miller and Janet M. Redmon were laid off on November22, 1980; Alan J. Dontje was laid off on December 5, 1980.14 In greater detail, the Respondent's posthearing exhibit, which is ad-mitted into evidence as post-hearing Exh. 1, shows that at the timeRedmon, a trainee working on the day shift in the inspection department,was laid off on November 22, 1980, Charlene R. Silverthrone, a traineeworking in the same department on the night shift, had less seniority. Thesame exhibit shows that at the time Dontje was laid off on December 5,1980, there were seven other employees in his department, the grindingdepartment, who had less seniority, although only one had the same clas-sification, Class C, as held by Dontje. Five of the less senior employeeswere in Class B., and one was in Class A. The shifts and classification ofemployees are insignificant, at this point, however, because in his letterJakobi made no reference to seniority within shifts or classifications, butonly to seniority within the departments.274 B. .& R. MACHINE CO.and classification,' with little transferring of people be-tween shifts, in order to follow as closely as possible theprocedures contained in the Bachan Aerospace unioncontract. On cross-examination, Jakobi restated the Re-spondent's layoff policy, but added additional factors:"But the policy is pretty much based on trainees are laidoff first, it is based on performance, it is based on attend-ance, it is based on a lot of things. It is based on thelevel of-the classification, and it's by department."'6Lawrence Mains testified that, as manager of manufac-turing in late 1980, he was told by President Jakobi toreduce the payroll by a certain amount, and that he andHelmut Schmitz made the decision to lay off 13 or 14employees. In doing so, according to Mains, he consid-ered seniority, capabilities, attendance, and attitudes,with seniority being given a little more, but not much,weight. With respect to Miller and Redmon, Mains saidhe and Schmitz decided they would be laid off becausethey were very low on seniority, and he "had been get-ting feedbacks from the shop as to their attendance, theircapabilities, their attitudes."17Mains said he could notrecall if there were employees with less seniority thanthey had, but there might have been one. Dontje waslaid off because the crush grinder machine which he hadoperated had been removed from the plant and there wasno other machine which he was qualified to operate, andthere had been criticism of his attendance. Mains saidthat he believed there was one other employee inDontje's department who had less seniority. Mains ac-knowledged that other employees had been laid off outof seniority order.Thus, while the Respondent has steadfastly maintainedthat the layoffs of Miller, Redmon, and Dontje were butthree of a number of layoffs'snecessitated by adverseeconomic conditions, its explanation of its layoff policyand how the three employees in question were selectedfor layoff has been anything but consistent. It is apparentfrom the testimony of Lawrence Mains that, contrary tothe claim of the Respondent's president Phillip Jakobi,the Respondent did not follow a layoff policy based onseniority, whether within departments, by classification,or by shift. Corroborating Mains' testimony that seniori-ty was but one of four factors, and not necessarily thedetermining one, the Respondent's Posthearing Exhibit Ishows that 4 of 17 employees, including Alan Dontje,who were laid off between September 1, 1980, and De-cember 31, 1980, were not the least senior by classifica-tion and shift. Further, of the 17 employees laid off, 7I' R. Posthearing Eah. I lists employees by classification: Leader,Class A, Class B, Class C, and Trainee. Jakobi testified that the Respond-ent's employees, other than trainees, were not told how they were classi-fied, although that information was provided to employees of BachanAerospace.1' Jakobi denied that he played any role in selecting employees to belaid off, stating that he merely told his staff to reduce payroll costs, andthat the decisions to lay off specific employees were made by the staff,including, Bob Rients in inspection, and Helmut Schmitz and LarryMains in machines." This contrasts sharply with the testimony of Douglas Bachan, whoacknowledged that in early October 1980 he told Miller that, based onhis job performance, the latter did not have to worry about job security.Is R. hearing Exh. I shows that the employment of approximately 50employees was terminated between September 1, 1980, and December 31,1980, 17 by layoff, 24 by quitting, and 9 by discharge.were not the least senior employees considering otheremployees in their department on the same shifts, withlower classifications, and 8 had more seniority than otheremployees in the same department, with the same orlower classifications, but working on the other shift.And, finally, seven employees, in Class C or higher,were laid off before trainees in their departments.As noted, the Respondent maintains that the layoff ofMiller, Redmon, and Dontje, who were but three of anumber of employees laid off about the same time, wasnecessitated by declining orders and lack of work. Whileit may be true that Respondent experienced a loss ofbusiness in late 1980, its claim that it was forced to resortto layoffs to reduce its payroll costs does not stand upwell under scrutiny. The Respondent's Posthearing Ex-hibit 1 shows that during the period from January 1,1980, to October 22, 1981, the Respondent experienced aturnover of over 200 employees (at least 21 by layoff,106 by quitting, and 81 by discharge, for a total of 208),among a work force which apparently fluctuated be-tween approximately 100 and 150 employees. With aturnover rate of such proportions (even excluding lay-offs, which account for only approximately 10 percent ofthe employee departures), it would seem that the Re-spondent could have accomplished its goal of reducingits work force by a combination of attrition, and a mora-torium on hiring, coupled with reassignments within thework force, without the necessity of resorting to layoffs.This conclusion is even more evident when it is consid-ered that during the months of October, November, andDecember 1980, when 16 employees were laid off, thework force was concurrently increased by 13 new hires,resulting in a net reduction of only 3 employees. On itsface, the hiring of new employees at the same time otheremployees are being laid off suggests, at the very least,that the Respondent's claim of economic necessity hasbeen greatly exaggerated.It is clear from the evidence in this case that the Re-spondent had no uniform established layoff policy. Tothe contrary, the decision to lay off an employee wasroutinely made in secret by management on the basis ofsubjective criteria which had more to do with manage-ment's perception of the employee's value to the Compa-ny than any objective standard, such as seniority. Indeed,the evidence in this case most strongly suggests that lay-offs, as employed by the Respondent, had little, if any-thing, to do with economic considerations but, rather,were simply another personnel management tool used bythe Respondent to eliminate employees whom, for what-ever reason, it considered to be nonproductive or trou-blesome, but where actual cause for dismissal was appar-ently lacking. 919 As an example, Class A employee William W. Terry, N/C lathe de-partment, was laid off on October 7, 1980, and replaced by a newlyhired, but lower paid. Class A employee (Dale G. Zitz) on October 20,1980, some 13 days later. While the record is silent as to further detailsconcerning this occurrence, it is difficult. indeed, to believe that the Re-spondent's business was so volatile that an economic downturn whichforced the layoff of an employee could have been so reversed a mere 13days later that a new employee of the same skill level had to be hired.275 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn a belated attempt to further justify its actions inlaying off Miller, Redmon, and Dontje, during the trialof this case the Respondent introduced evidence which itcontends show that all three had job performance prob-lems and, in the case of Redmon and Dontje, attendanceproblems as well. Even assuming there may have beensome basis for such claims, a finding which I specificallydecline to make on the basis of this record, the Respond-ent's failure to cite good cause as a reason for the dis-charge of the three employees either at the time theiremployment was terminated, or during the investigationof the unfair labor practice charge, discredits the Re-spondent's belated contention at this stage of the pro-ceeding that good cause for discharge was a factor in itsdecision to terminate the employment of Miller,Redmon, or Dontje.The one remaining thing which distinguished thesethree employees from their fellow employees, andbrought them to management's attention, was, of course,their membership on the UAW organizing committee.For reasons previously stated, management was not neu-tral with respect to the UAW's attempt to organize theRespondent's employees, and Miller, at least, was sub-jected to harassment, threats, and intimidation by hisplant superintendent because of his union activities. It isclear that the Respondent opposed the idea of union rep-resentation of its employees, and that soon after theUAW was rejected by the employees in the election onNovember 18, 1980, it took steps to weaken, if not end,the union organizing movement by terminating the em-ployment of the members of the UAW organizing com-mittee. Economic necessity as reason for laying offMiller, Redmon, and Dontje was nothing more than apretext raised by Respondent to conceal its real objec-tive, which was to discharge the three employees be-cause of their union activities. The Respondent's actionsin doing so constitute a clear violation of Section 8(a)(3)and (1) of the Act.CONCLUSIONS OF LAWI. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Respondent committed unfair labor practices inOctober 1980 by(a) Threatening an employee with plant closure if theCharging Union were successful in its organizationalcampaign and the employees thereafter engaged in aneconomic strike in support of their collective-bargainingdemands, in violation of Section 8(aX1) of the Act.(b) Coercively interrogating an employee concerninghis membership in, support for, and activities on behalfof the Charging Union, in violation of Section 8(aXl) ofthe Act.(c) Telling an employee that the Respondent's employ-ees would receive smaller life insurance benefits if theCharging Union were successful in its organizationalcampaign in violation of Section 8(aXl) of the Act.(d) Suggesting to an employee that he form an em-ployee committee for the purpose of meeting with man-agement to discuss terms and conditions of employment,in lieu of a union, in violation of Section 8(aXI) of theAct.3. The Respondent committed an unfair labor practicein November 1980 by threatening an employee with lossof employment if he engaged in the protected concertedactivity of talking about charges filed against the Re-spondent by the Charging Union or complaints filed orto be filed against the Respondent by the General Coun-sel of the National Labor Relations Board, in violation ofSection 8(aXI) of the Act.4. The Respondent committed unfair labor practiceson or about November 22, 1981, by terminating the em-ployment of its employees David M. Miller and Janet M.Redmon and on or about December 5, 1980, by terminat-ing the employment of its employee Alan J. Dontje,becaue of their support and activities on behalf of theInternational Union, United Automobile, Aerospace andAgricultural Implement Workers of America, in viola-tion of Section 8(a)(3) and (1) of the Act.REMEDYHaving found that the Respondent engaged in certainunfair labor practices, I find it appropriate to order theRespondent to cease and desist therefrom, and to takecertain affirmative action designed to effectuate the poli-cies of the Act.The Respondent, having committed unfair labor prac-tices by unlawfully discharging their employees DavidM. Miller, Janet M. Redmon, and Alan J. Dontje, shalloffer to reinstate them to their former employment, with-out prejudice to any rights or privileges, and make themwhole for any loss of earnings they may have sustainedas a result of the termination of their employment. Back-pay shall be computed in accordance with the formulaapproved in F W. Woolworth Co., 90 NLRB 289 (1950),with interest computed in the manner prescribed in Flori-da Steel Corp., 231 NLRB 651 (1977); see generally IsisPlumbing Co., 138 NLRB 716, 717-721 (1962).[Recommended Order omitted from publication.]276